DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Pool on January 26, 2022.
The application has been amended. Please amend the claim listing filed December 9, 2021 as follows: 
1. (Currently Amended) A method for inducing a positive response in an Autism Spectrum Disorders (ASD) phenotype 2 subject, comprising: 
administering from 2 to 5 mol/kg of a Nrf2-activator to a subject wherein the subject is (ASD) phenotype 2 and 
wherein the Nrf2-activator is administered for no longer than 5 days.  
2. (Cancelled).  
3. (Cancelled).  
4. (Cancelled).  

6. (Previously Presented) The method of claim 1, wherein the positive response comprises one or more selected from a decrease in scores of Aberrant Behavior Checklist I (ABC-I), Social Responsiveness Scale (SRS), Clinical Global Impressions-Global Improvement (CGI-I) Ohio Autism Clinical Impression Scale- Improvement (OACSI-I), Clinical Global Impressions-Severity of illness (CGI-S) Ohio Autism Clinical Impression Scale- Severity (OACSI-S) or Autism Diagnostic Observation Schedule (ADOS), decrease latency to respond to eye contact, heightened initiation of speech measured by mean number of verbal initiation within a given time interval in a similar contextual environment, decreased latency to response to verbal initiation, increase in executive functioning, increased ability to plan and implement multiple step tasks, increase in behavioral compliance, decreased irritability, diminished sensitivity to sensory stimuli, increase in short term memory retention and marked decrease of idiosyncratic behaviors and postures.  
7. (Previously Presented) The method of claim 1, wherein the Nrf2-activator is selected from the group consisting of sulforaphane, curcumin, resveratrol, aspigen, luteolin, oltipraz, dimethyl fumarate, monomethyl fumarate, glutathione, ebselen, -methyl cinnamic aldehyde, and 2-tertbutylhydroquinone.  
8. (Cancelled)  
9. (Currently Amended) A method for inducing a positive response in an autism spectrum disorder (ASD) phenotype 2 subject, comprising: 
administering a Nrf2-activator to a subject for a duration of no longer than 5 days, wherein the subject is (ASD) phenotype 2 and and wherein a positive response is induced in the subject by the administration of the Nrf2-activator.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art reference of record is Zimmerman et al. (WO 2016/054474 A1; published 7 April 2016). Although, Zimmerman et al. demonstrate patients displaying clinical signs of ASD that respond to the Nrf2-activator sulforaphane, negatively or positively, or have no response to the Nrf2-activator sulforaphane, the prior art alone or in combination with any other prior does not identify the subject as an (ASD) phenotype 2 subject prior to administering the activator as claimed. The closest prior art reference of record alone or in combination with any other prior art reference of record do not teach or suggest administering an Nrf-2 activator to an (ASD) phenotype 2 subject wherein a positive response is induced in said subject.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658